Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 21-26, as filed on 03/08/2022, are currently pending and have been considered below.  This Office Action is Non-Final. Previous Notice of Allowance (NOA) withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-23 are rejected under 35 U.S.C.103 as being obvious over Antes (US Patent No. 5,106,125), hereafter, referred to as “Antes”, in view of Greenaway (US Patent No. 4,250,217), hereafter, referred to as “Greenaway”.

Regarding claim 21, Antes (US 5,106,125) teaches a plastic substrate of a personalized document/credit document (1) that has a foil/film (2) placed on its surface and then both the substrate/credit document and the film are embossed so that a surface of the substrate/credit document is deformed and an indentation is formed in the surface of the substrate/credit document (Fig. 3; col. 2, lines 42-44; col. 2, lines 51-60; col. 3, lines 35-39). Antes teaches that the credit document can be a credit card and that the embossing/protection profile (3) formed has a small depth that ranges from 20 microns to less than 0.5 millimeters.  Given that the standard thickness of a credit card or identification card is 0.76 mm, it is the position of the examiner that the surface directly opposite the indentation would be planar.  

Antes discloses embossing the layers with a profiled stamp/punch, but does not specify how this is done, i.e. heating an embossed feature on a surface of a punch and bringing the heated embossed feature in contact with the surface. 

However, Greenaway (US 4,250,217) discloses heating an embossing die and bringing the heated die into contact with the surface desired to be embossed (col. 2, lines 12-34). 

Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method taught by Antes to specifically include the step of heating the embossing feature as taught by Greenaway, because heating the embossing feature is within the teaching, suggestion or motivation of Greenaway to accomplish the desired embossing on a plastic substrate of the Antes’ process (KSR Rationale G, MPEP 2143) to secure a product. Since both references are concerned with the embossing of personalized documents, one would have had a reasonable expectation of success from the combination.

Regarding claims 22-23, Antes and Greenaway teaches the use of plastic material to form the document. Antes also teaches in Fig. 1, that it takes the form of a card. Additionally, Antes also teaches the use of such a composite in the form of a multi-layer card, in particular as a bank-notes, credit card, or other important credit documents (col. 1, lines 10-14).

Claims 24-25 are rejected as being obvious over Antes (US Patent No. 5,106,125), in view of Greenaway (US Patent No. 4,250,217), in view of O’Boyle et al. (US Patent Application Publication # 2009/0251749 A1), hereafter, referred to as “O’Boyle”.  

Regarding claims 24-25, Antes and Greenaway disclose a method of forming a security impression on personalized document. But Antes and Greenaway fail to explicitly disclose that the personalized document is a passport, or a document having personalized information on the card. However, O’Boyle teaches the use of holograms in identification or transaction cards, passports (para. [0002]). O’Boyle also teaches to use photo or printed text and graphics on secure document (Fig. 5). O’Boyle further teaches to provide personalized data, such as an alphanumeric pattern, a facial image, a fingerprint image, a barcode, or a logo, to an object is via laser engraving (para. [0052-0053]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the teaching of O’Boyle and apply a known method (Antes-Greenaway combined process) to forming products such as credit cards or passports, or documents having personalization, because using the method would generate products which would be secured and difficult to tamper with (KSR Rationale C, MPEP 2143). Since the reference deal with documents where prevention of counterfeiting and alteration would be of importance, one would have reasonable expectation of success from the combination.

Claim 26 is rejected as being obvious over Antes (US Patent No. 5,106,125), in view of Greenaway (US Patent No. 4,250,217), in view of Crew et al. (WO 84/02309), hereafter referred to as “Crew”.   

Regarding claim 26, Antes and Greenaway disclose a method of forming a security impression on personalized document. But Antes and Greenaway fail to explicitly disclose the use of laminate layer between the plastic substrate and the foil.  However, Crew teaches in Fig. 5, the laying a suitable foil 56 (e.g. of metallized plastics) over the top surface 44 of the card substrate 40, and pressing down a hot stamp 58 having a desired pattern over it (page 11). Crew also teaches that substrate comprises two layers of (element 10, and 12) white, opaque PVC (equivalent to base opaque substrate and an additional laminate layer).  Crew further teaches that between the two layers, there is offset litho-printing (element 22); which will not normally be visible, but provides a watermark pattern which can be seen when the card is held up to a strong light. Such a watermark makes the card harder to forge (page 4). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the teaching of Crew and combine to provide additional laminate layer, because that would provide options for additional security enhancement for the card document (KSR Rationale A, MPEP 2143). Since the reference deal with plastic cards for security, identity or banking purposes, one would have reasonable expectation of success from the combination.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN, whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742